354 So. 2d 437 (1978)
Leon BUTLER, Appellant,
v.
The STATE of Florida, Appellee.
No. 77-256.
District Court of Appeal of Florida, Third District.
January 24, 1978.
Rehearing Denied February 17, 1978.
Bennett H. Brummer, Public Defender and Karen M. Gottlieb, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen. and Margarita Esquiroz, Asst. Atty. Gen., for appellee.
Before HAVERFIELD, C.J., and HENDRY and KEHOE, JJ.
*438 PER CURIAM.
The sole question presented in this appeal is whether the evidence as to the value of the items taken from the victim's home was sufficient to sustain the conviction of defendant-appellant, Leon Butler, for grand larceny.
Proof of the element of value is essential for a conviction for grand larceny and with respect to this element, the proper measure is the fair market value of the stolen item(s) at the time of the theft. Negron v. State, 306 So. 2d 104 (Fla. 1974). It is entirely permissible to use the owner or victim to establish the market value. See Kinsey v. State, 237 So. 2d 808 (Fla.3d DCA 1970); Singleton v. State, 258 So. 2d 313 (Fla.2d DCA 1972); Platt v. State, 291 So. 2d 96 (Fla.2d DCA 1974); Vickers v. State, 303 So. 2d 700 (Fla.1st DCA 1974); Beasley v. State, 305 So. 2d 285 (Fla.3d DCA 1974). Upon being questioned by the prosecutor, the owner in the instant case testified that the fair market value of the items stolen was $700 or $800. Thus, the evidence of market value was sufficient to sustain defendant's conviction for grand larceny.
Affirmed.